DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 12, 13, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujita (US 2019/0067041).
 	With respect to claims 1, 4, 5, 12, 13 Fujita describes a method comprising: providing a processing liquid from a nozzle to the peripheral portion of the substrate surface, rotating the substrate at a first rotational speed in a range of several tens to several hundred rpm (paragraphs 71, 73, 75) (this provides claimed first force supplying step that provides uniform centrifugal force and uniform first flow speed to the liquid); rotating the substrate at a second rotation speed that is higher than the first rotation speed (paragraph 79) (claimed second force supplying step that provides a second uniform centrifugal force and uniform second flow speed to the liquid).  The second higher rotation speed would provide a second uniform centrifugal force that is higher than that of the first centrifugal force from the first rotation speed.
	The second rotation speed which is higher than the first rotation speed would force the liquid leaving the wafer at a higher flow speed than that in the first rotation speed by the effect of the centrifugal force.  This would read on claimed the cleaning liquid on the wafer leaving the wafer at a uniform larger flow speed by a second force supplying step than that from the first force supplying step.
 	With respect to claims 2 and 3, the process of increasing the rotation speed from the first speed to a second speed (paragraphs 27, 79) would read on claimed a force linearly enhancing step enhancing a force supplying to the cleaning liquid from the first uniform centrifugal force to the second uniform centrifugal force.
 	With respect to claims 8, 16, the cleaning liquid is provided by a nozzle positioned adjacent to an edge of the substrate for removing a thin film from the edge and bevel (fig. 9, 10; paragraph 3).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 9, 11-13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumachi (JP200898558).
 	With respect to claims 1-5, 12, 13 Mizumachi describes a cleaning/etching process comprising: providing a cleaning liquid from a nozzle 8 to a surface of a substrate while rotating the substrate at a first rotation speed from T1 (this provides claimed first force supplying step that provides uniform centrifugal force and uniform first flow speed to the liquid); gradually increasing the rotation speed to a second rotation speed to T3 (claimed a force linearly enhancing step and claimed second force supplying step that provides a second uniform centrifugal force and uniform second flow speed to the liquid).  Wherein the particles including those along edge of the substrate is cleaned from the substrate (page 3, 4).  Unlike claimed invention, Mizumachi doesn’t describe that the nozzle is aiming at a wafer edge; however, aiming the nozzle at certain parts of the wafer is a desired choice because it would depend on where the residues present.  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to aim the nozzle at anywhere on the wafer including an edge portions in order to provide the cleaning liquid to the wafer and clean the edges with expected results.
	The second rotation speed as the rotation speed increases would force the liquid leaving the wafer at a higher flow speed than that in the first rotation speed by the effect of the centrifugal force.  This would read on claimed the cleaning liquid on the wafer leaving the wafer at a uniform faster flow speed by a second force supplying step than that from the first force supplying step.
With respect to claims 8 and 16, the nozzle positioned adjacent to an edge of the substrate (fig. 2).
With respect to claims 9, 11, 17 and 19, Mizumachi doesn’t describe performing a CMP after the cleaning process and the substrate having a metal containing film.  However, it is one of a well-known step during the manufacturing of a semiconductor substrate, which also contains various materials including necessary metal layers as also discussed in page 2 of the instant application.  It would have been obvious for one skill in the art before the effective filing date of the invention to perform any necessary steps after the cleaning process above on a substrate having metal containing layers as desired and required during the fabrication of the semiconductor substrate.
Claim(s) 6, 7, 9, 11, 14, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claims 1 and 12 above.
 	With respect to claims 6, 7, 14, 15 Fujita teaches the first rotations speed of several tens to several hundred rpm and the second rotation speed of several tens to 3000 rpm (paragraphs 71, 79), would provide and encompass claimed first rotation speed of 100-400 rpm and a ratio of the second rotational speed to the first rotational speed is bigger than 1 and smaller than 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). The ranges disclosed by Fujita fully encompasses claimed rpm ranges.  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to provide such rotation speeds and ratios in order to move the liquid with expected results.
With respect to claims 9, 11, 17 and 19, Fujita doesn’t describe performing a CMP after the cleaning process and the substrate having a metal containing film.  However, it is one of a well-known step during the manufacturing of a semiconductor substrate, which also contains various materials including necessary metal layers as also discussed in page 2 of the instant application.  It would have been obvious for one skill in the art before the effective filing date of the invention to perform any necessary steps after the cleaning process above on a substrate having metal containing layers as desired and required during the fabrication of the semiconductor substrate.

 	Response to Arguments
Applicant's arguments that Fujita and Mizumachi do not disclose the flow rate of the liquid leaving the wafer is faster in the second rotation speed compared to that from the first rotation speed is found unpersuasive because the higher the rotation speed of the substrate the faster the liquid leaving the wafer by the effect of the centrifugal force.  As also pointed out by the applicant in the remarks that both Fujita and Mizumachi describes higher rotation speed of the substrate in the later steps, these rotation speeds would force the liquid leaving the wafer at a higher flow speed than that in the first rotation speed by the effect of the centrifugal force.  This would read on claimed the cleaning liquid on the wafer leaving the wafer at a uniform faster flow speed by a second force supplying step than that from the first force supplying step.
 	With respect to applicant’s remark about Fujita’s teaching, the total flow rate of the liquid (on the wafer) would be affected by the effect of the exhaust amount E1 and E2, applicant has not shown any factual evidence that this is the case.  In paragraph 77, he describes that the exhaust gas pulls the ejected liquid that is in the air and from the nozzle rather than affects the liquid flowing on the wafer because he describes “the hydrofluoric acid ejected from the processing liquid nozzle 61 is pulled by the exhaust gas.”  Even if there is an effect on the liquid that is on the water, it doesn’t appear to greatly affect how the liquid flowing on the wafer because the main force that affects the liquid flow on the wafer would be the centrifugal force from the rotation. The centrifugal force would provide the major force to move the wafer across the wafer as he describes that “the hydrofluoric acid ejected to the peripheral portion of the wafer W is subjected to a centrifugal force due to the rotation of the wafer W, flows from the peripheral portion of the wafer W to the outer peripheral side, and is discharged from the bevel portion Wb of the wafer W…it is possible to suppress the hydrofluoric acid on the upper surface of the wafer W from advancing to the inner peripheral side” (paragraph 84).
  	Applicant’s remark that the constant increasing the speed in Mizumachi doesn’t provide claimed first and second steps of providing the cleaning liquid with the second flow speed greater than the first flow speed is found unpersuasive.  As described by Mizumachi above, the rotation speed increase from t1 to t3 (page 4). Any two points during this time would provide claimed first and second steps with a first rotation rate and a second rotation rate respectively and providing the cleaning liquid leaving the wafer with the second flow speed greater than the first flow speed since they are directly affected by the first and second rotation rate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



6/7/2022